Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment to the claimed filed on 04 March 2021 was deemed sufficient to overcome all grounds of rejection presented in the Office Action mailed on 07 December 2020.
Claims 1 and 3-29 are free of the prior art, given the failure of the prior art, to teach or reasonably suggest a pesticidal polypeptide having at least 95% identity relative to SEQ ID NO: 206 or SEQ ID NO: 374. The closet prior art made of record is WO 2013/134734 A2. This prior art document teaches a pesticidal polypeptide having 22.7% identity relative to SEQ ID NO: 206.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1 and 3-29 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE A VISONE whose telephone number is (571)270-1047.  The examiner can normally be reached on Monday - Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEE A VISONE/Primary Examiner, Art Unit 1663